DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION ATTACHMENT TO PAPER NO. 20211229

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed in 12/20/2021, regarding claims 1-21 have been fully considered but they are not persuasive.
Regarding claim 1, on page 9 fourth paragraph of remark applicant argues that, “Seol, however, fails to disclose or suggest a capability to group one or more beams based on a relative spatial arrangement and/or indicating such a capability as recited by the independent claims”. This argument is not persuasive. As noted in the office action Seol discloses transmit end determines receiving end supporting multiple MIMO streams (i.e., grouping one or more beams) based on the information of the number of usable MIMO streams (i.e., relative spatial arrangement). These information are included in the beam forming capability information (see Seol, paragraph [0166] and [0167]). 
In Seol, the only mention of "spatial" relates to utilizing a spatial multiplexing scheme, generally. This usage, however, is unrelated to grouping beams based on a relative spatial arrangement or even a relative spatial arrangement of beams in general”. This argument is not persuasive. Spatial multiplexing scheme is and spatial arrangement of beam streams. Grouping beams based on the capability information is already addressed above. Seol also discloses a  Tx control unit controls the beam setting unit to select a Tx beam pattern or Tx/Rx beam pattern to be used for diversity transmission considering beamforming information of a receive end (i.e., spatial arrangement for diversity transmission is considered based on beamforming information of a receiving end) (see Seol, paragraph [0064). 
On page 9 second to last paragraph of remark applicant argues that “Accordingly, Seal fails to cure the deficiencies of Li with respect to the independent claims”. This argument is not persuasive for the reasons as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 12/30/2021